Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 6 and 7 are objected to because of the following informalities:  
Claims 1, 2, 6, 7 all use the phrase “energy harvesting means”, however in reviewing the specification the “means” in the claim is stated in the disclosure as “device”.  Based on the disclosure “means” and “device” are both functioning as the name of the part and not meant to invoke 35 USC 112(f), however the name used in the claim does not match the name in the specification.  For consistency the claims should be amended to change “means” to - -device- -so that the claim language matches that of the original disclosure. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the measuring unit" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  This should be - -the sensor- - to match the language of claim 13 not claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ham, WO2015/032445.
Regarding claim 13, Ham discloses a sensorized roller (10a) for a bearing comprising: a bore (24) that extends through the roller, a sensor (26) for measuring at least one physical state (strain, temperature or vibration, see page 3, lines 17-18) of the roller bore and producing a first signal indicative of the measured physical state (sensor produces a signal that is then sent to the process/transmitter), a wireless transmitter (34/36) for receiving the first signal from the sensor and wirelessly transmitting a second signal based on the first signal (the unit would collect or receive the signal then transmit a wireless signal, the wireless signal would be based on the first signal), and a generator (28) configured to be rotated by a movement of the roller (rotates with the 
Regarding claim 14, Ham discloses a processor (wireless monitoring node 34 is a processor circuit) configured to receive the first signal from the sensor and to send the second signal to the wireless transmitter (the node 34 takes the signal from the sensor 26 and sends it to the transmitter 36, the claim is not limited to any particular type of processing of the signal, receiving and then sending the signal to a wireless transmitter for transmitting is processing under the broadest reasonable interpretation).
Regarding 18, Ham discloses a bearing (see Figure 1) having a rotational axis and comprising: an inner ring (16), an outer ring (14), and a plurality of rollers (10) mounted radially between the inner ring and the outer ring, wherein at least one of the rollers comprises the sensorized roller (10a) according to claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Ham, USP 10,371,206 [Ham], in view of van der Ham, WO2015/032445 [Ham’445].
Regarding claim 1, Ham discloses a sensorized roller (10) for a bearing comprising: a bore (15) that extends through the roller, a measuring unit (20) for measuring at least one physical state of the roller bore (deformation, see column 4, lines 18-23) and producing a signal (deformation signal, see column 4, lines 18-23) indicative of the measured physical state, a processor (31/31a) for receiving the signal from the measuring unit and transmitting said signal to an external receiver (via antenna 31b), and energy harvesting means (see column 5, lines 5-7 disclosing that in place of batteries an energy harvesting device can be used) that generates power to provide power to the measuring unit, wherein the measuring unit (20), the processor (31a) and the energy harvesting means are located in an insert (30 or better shown as 430 in figure 4) mounted inside the bore.
While stating that an energy harvesting device can be used in place of batteries, Ham is silent with regards to the specifics of such a device and thus it cannot be said that the energy harvesting means generates power from movement of the roller.
Ham’445 teaches a similar sensorized roller that includes an energy harvesting device (28) that generates power based on the movement or rolling action of the roller (10a, roller rotation relative to a static feature of the cage causes the generator within the roller to harvest energy).
It would have been obvious to one having ordinary skill in the art to modify Ham and use an known an energy harvesting device that generates energy based on the movement of the roller, such as the generator assembly of Ham’445, since substituting a known harvesting device provides the same predictable result of generating the power that is required to run the measuring and transmitting unit of the detecting assembly within the roller.  The claim does not set forth any specifics of the harvesting device, since Ham discloses the use of harvesting devices it would have been obvious to one having ordinary skill in the art to apply any known harvesting device into the assembly to yield the same predictable result and preserve the same functionality of the roller and sensor configuration.  It is noted that in light of the disclosure the inventive concept is to remove the need for elements on the cage which would be part of the power generating configuration, however claim 1 as currently drafted does not distinguish the invention in this way.
Regarding claim 2, Ham in view of Ham’445 discloses that the energy harvesting means comprises an electrical generator (28 in Ham’445) having an axis of rotation along a longitudinal axis of roller bore (the roller and the generator all rotate around the dashed line in figure 2 of Ham’445), the generator being configured to produce energy from rotation of said sensorized roller (as the roller rotates energy is produced).
Regarding claim 6, Ham in view of Ham’445 discloses that the energy harvesting means comprises energy harvesting electronics connected to the stator coils (Ham’445 discloses that the assembly uses a brushless DC generator which would include both a rotor and a stator element and an energy storage circuit 32 which would act as a harvesting electronic that pulls the power from the generator, see at least page 7, lines 4-8).
Regarding claim 7, Ham in view of Ham’445 discloses that the energy harvesting means comprises at least one battery and/or capacitor (40 Ham’445) configured to provide electrical power to the measuring unit and to be charged by the energy harvesting electronics (the power generated is stored in the capacitor and then used to power the sensing circuit).
Regarding claim 8, both Ham and Ham’445 disclose that the roller includes axial end walls (left and right ends of the rollers in both references) and wherein the insert does not axially extend beyond the end walls of the roller (the end caps of the insert remain axially inward of the end faces in Ham, see figures 2a and 5, and the sensor insert in Ham’445 is shown as flush with the end faces of the roller).
Regarding claim 9, Ham, while disclosing an insert/housing element (430), does not disclose that the insert is made of plastic.
It would have been obvious to one having ordinary skill in the art at the time of filing to make the insert out of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In addition the use of plastic provides the predictable result of reducing the likelihood of interference with the signal being transmitted since plastic does not tend to block radio signals as opposed to other materials such as metal.
Regarding claim 10, Ham and Ham’445 both disclose a bearing having a rotational axis and comprising: an inner ring (2/3 Ham or 16 Ham’445), an outer ring (1 Ham, 14 Ham’445), and a row of rollers (4/5 Ham, 10 Ham’445) mounted radially between the inner ring and the outer ring, wherein at least one of the rollers comprises the sensorized roller according to claim 1.
Regarding claim 11, Ham discloses that the measuring unit comprises a sensor (26 Ham).
Regarding claim 12, Ham discloses that said processor includes a wireless transmitter (antenna 31b is a wireless transmitter in Ham).
Regarding claims 13-15, Ham discloses a sensorized roller (10) for a bearing comprising: a bore (15) that extends through the roller, a sensor (20/26) for measuring at least one physical state of the roller bore (deformation, see column 4, lines 18-23) and producing a first signal (deformation signal, see column 4, lines 18-23) indicative of the measured physical state, a wireless transmitter (antenna 31b) for receiving the first signal from the sensor and wirelessly transmitting a second signal based on the first signal (the signal travels from the sensor to a processor and then to the wireless transmitter so that a signal indicating what was detected can be sent), energy harvesting device (see column 5, lines 5-7 disclosing that in place of batteries an energy harvesting device can be used) that generates power to provide power to the measuring unit, wherein the sensor (20/26), the wireless transmitter (31b) and the energy harvesting device are located in an insert housing (30 or better shown as 430 in figure 4) and the insert housing is mounted inside the bore [clm 13/15] and a processor (31/31a) for receiving the first signal from the sensor and to send said the second signal to the wireless transmitter (31b) [clm 14].
While stating that an energy harvesting device can be used in place of batteries, Ham is silent with regards to the specifics of such a device and thus it cannot be said that the energy harvesting device is a generator configured to be rotated by a movement of the roller, the generator being electrically connected to the sensor. 
Ham’445 teaches a similar sensorized roller that includes an energy harvesting device (28) in the form of a generator that rotates with the movement of the roller and is electrically connected to a sensor module (34) (the roller 10a rotates relative to a static feature of the cage causes the generator within the roller to harvest energy from the magnetic features on the cage and end of the roller).
It would have been obvious to one having ordinary skill in the art to modify Ham and use an known an energy harvesting device that generates energy based on the movement of the roller, such as the generator assembly of Ham’445 that rotates with the roller and is connected to a sensing module, since substituting a known harvesting device provides the same predictable result of generating the power that is required to run the measuring and transmitting unit of the detecting assembly within the roller.  The claim does not set forth any specifics of the generator, since Ham discloses the use of harvesting devices it would have been obvious to one having ordinary skill in the art to apply any known harvesting device into the assembly to yield the same predictable result and preserve the same functionality of the roller and sensor configuration.  It is noted that in light of the disclosure the inventive concept it to remove the need for elements on the cage which would be part of the power generating configuration, however claim 13 as currently drafted does not distinguish the invention in this way.
Regarding claim 18, Ham and Ham’445 both disclose a bearing having a rotational axis and comprising: an inner ring (2/3 Ham or 16 Ham’445), an outer ring (1 Ham, 14 Ham’445), and a plurality of rollers (4/5 Ham, 10 Ham’445) mounted radially between the inner ring and the outer ring, wherein at least one of the rollers comprises the sensorized roller according to claim 13.
Allowable Subject Matter
Claims 3-5, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656